Citation Nr: 1436272	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-07 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to an initial disability evaluation for a left thumb disorder in excess of 10 percent.

3. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran testified before the undersigned Veterans Law Judge in June 2014.  In that hearing, the Veteran testified that his service-connected posttraumatic stress disorder had worsened.  Therefore, the Board is referring this increased rating claim to the RO, as it does not have jurisdiction over the matter.  

REMAND

First, the Board finds the Veteran merits a VA examination to determine the nature and etiology of his left shoulder disorder.

Second, the Board notes the April 2012 VA examiner found that the Veteran has ankylosis of the interphalangeal joint of his left thumb.  Although the Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228, he may be entitled to a higher rating under Diagnostic Code 5224.  Before the Board can determine this, however, it requires an addendum opinion on whether this ankylosis is favorable or unfavorable.

Third, VA failed to afford the Veteran the opportunity to testify about his thumb disorder, as he requested in his March 2009 VA Form 9.  He will be offered this opportunity on remand.

Accordingly, the case is REMANDED for the following action:

1. Determine if the Veteran wishes to testify before the undersigned Veterans Law Judge via a videoconference hearing regarding his thumb disorder.  If the Veteran declines, document this in the claims folder.

2.  RETURN THE CLAIMS FOLDER to the VA examiner who conducted the April 2012 VA examination. If the examiner is not available, an addendum opinion may be obtained by a similarly qualified physician.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner should provide an opinion as to:

Is the Veteran's ankylosis of the interphalangeal joint of his service-connected left thumb favorable or unfavorable?  Please explain the difference between the two types of ankylosis and why the Veteran's ankylosis is classified as favorable or unfavorable.

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



